Citation Nr: 1515396	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-15 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for other specified trauma and stressor related disorder (previously diagnosed as posttraumatic stress disorder (PTSD)).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Son


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO), located in Newington, Connecticut.

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in January 2015.  A transcript of that hearing has been associated with the claims file.  

Previously, the Veteran had also completed an appeal to the Board on the issue of service connection for hypertension, as secondary to service-connected diabetes mellitus, type II.  Later, a September 2005, Informal Conference Report reflects that he withdrew his appeal in regard to this claim.  Therefore, that issue is no longer in appellate consideration before the Board.  See 38 C F R § 20 204 (2014).  

This claim was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  The probative evidence of record indicates the Veteran's other specified trauma and stressor related disorder (previously diagnosed as PTSD) is productive of occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking and mood.  

2.  Affording the Veteran the benefit of the doubt, the probative evidence of record indicates the during the entire appeal period the Veteran's service-connected disabilities, including other specified trauma and stressor related disorder (previously diagnosed as PTSD), diabetes mellitus type 2 (DM2) and prostate cancer, preclude the Veteran from obtaining and maintaining employment that could be considered substantially gainful versus just marginal by comparison, when also considering his level of education, prior work experience and training, but not his advancing age or disabilities that are not service-connected.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 70 percent for other specified trauma and stressor related disorder (previously diagnosed as PTSD) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied by way of an August 2012 letter sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, service personnel records, VA medical records, VA examinations, and statements and testimony from the Veteran and his representative.  

The Veteran testified at a Board hearing in January 2015.  The hearing was adequate as the Veterans Law Judge explained the issue on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2014).


Analysis

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran's other specified trauma and stressor related disorder (previously diagnosed as PTSD) is assigned a 50 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is evaluated under the general rating formula for mental disorders.  Under this general rating formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

[Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.]  

The medical evidence of record, including the VA medical records, and the VA examination reports, collectively indicates that the Veteran's other specified trauma and stressor related disorder is productive of symptoms resulting in occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking and mood.  

In the January 2015 Board videoconference hearing, the Veteran testified that his psychiatric symptoms included concentration problems, sleep problems, flashbacks, avoidance of crowds, panic attacks and a history of being suicidal.  He reported that he was not being treated for his psychiatric disorder currently, however, he self-medicated with cannabis and attended veterans' group therapy with a clinical nurse.  The Veteran also testified that he had a few friends with whom he rarely communicated and that his two children lived with him and took care of him.  Also at the hearing, the Veteran's son testified that his father had problems with social interaction, which was too much for him to deal with in a work environment.  

In an October 2014 VA examination, the VA examiner found that the Veteran's psychiatric disability was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Although the examiner determined that the Veteran's cannabis use disorder diagnosis is related to substance use behaviors and are distinct from anxiety-based symptoms, she concluded that the Veteran's current level of occupational and social impairment was related to the combined effect of his other specified trauma and stressor related disorder (subthreshold PTSD) and cannabis use disorder.  She found it was likely that the Veteran's chronic cannabis use was negatively impacting his mood and motivation and, it was impossible to know what his presentation would be without the negative effects of his chronic cannabis use disorder as the Veteran has never had a long enough period of sobriety, (noting that his longest period of sobriety was reported to be six months based on a prior VA examination).  The Veteran reported that he continued to live with his adult children in his home in Plainville, CT, and that he enjoyed this living arrangement and enjoyed spoiling his kids.  He also reported that he continued to enjoy fishing at least once a week and continued to enjoy frequent regular contacts with friends. 

The Veteran also reported that he continued to be followed for mental health services at the Newington VAMC, wherein he attended weekly group psychotherapy sessions titled "Moving On" with a registered nurse, who also managed his psychotropic medications on a monthly basis.  He denied any suicidal or homicidal ideation.  Other noted psychiatric symptoms included chronic sleep impairment.  A mental status evaluation revealed the Veteran appeared disheveled and unkempt, although he was casually dressed.  He was pleasant, polite and cooperative and made consistent eye contact.  His mood appeared euthymic, although his affect was somewhat constricted with a slightly unusual fixed gaze or stare.  The Veteran denied using substances prior to the examination.  His thought process was generally linear and goal-directed with no overt cognitive deficits.  There were no abnormalities in speech, no apparent or reported active suicidal ideation, intent, or plan and no apparent or reported homicidal ideation.  There was no evidence of psychosis, paranoia or mania.  The Veteran had fair insight and judgment.

Accordingly, the probative lay and medical evidence of record does not support the assignment of a disability rating higher than the 70 percent currently assigned for his other specified trauma and stressor related disorder since the filing of the claim of entitlement to an increased rating for this condition.  Despite the occupational and social impairment demonstrated in the record, the evidence of record does not show findings or complaints demonstrating total occupational and social impairment due to symptoms such as:  gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name, so as to in turn warrant assignment of an even higher 100 percent schedular rating. 

While the record reflects the Veteran's report of a history of being suicidal, flashbacks, avoidance, panic attacks, sleep disturbance and concentrations problems these symptoms are contemplated by the 70 percent rating being assigned.  Although, as noted in Mauerhan, the Veteran need not have all or even most of the particular symptoms in order to warrant a 100 percent evaluation, his psychiatric symptomatology does not demonstrate total social and occupational impairment, as he has been able to maintain social relationships with his children and friends.  See Mauerhan, 16 Vet. App. 436.  Even considering his report of a history of being suicidal, there is no evidence in the record that reflects or indicates the Veteran is a persistent danger of hurting himself or others.  In fact, the October 2014 VA examination reflects that the Veteran denied suicidal and homicidal ideation and the mental status evaluation revealed no apparent or reported active suicidal ideation, intent, or plan and no apparent or reported homicidal ideation.  Therefore, the probative evidence of record does not more nearly approximate the criteria for a 100 percent disability rating at any time since the filing of the claim for this disability.  38 C.F.R. §§ 4.3, 4.7.

The Board has considered the Veteran's statements regarding the severity of his psychiatric disability and has relied on his report in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7 (2014).  He is competent to report on factual matters of which he has firsthand knowledge and his statements regarding his symptoms are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record which specifically address the rating criteria.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

All things considered, there is no basis for the assignment of a higher disability rating for other specified trauma and stressor related disorder at any time since the date of claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3 (2014); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration 

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's psychiatric disorder are contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected psychiatric disorder, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, as the Board has found a TDIU claim is warranted, no further discussion of entitlement to TDIU is necessary. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) ; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

TDIU

Total disability ratings are authorized for any disability or combination of disabilities, provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

In exceptional circumstances, where the Veteran does not meet these percentage requirements, a total rating nonetheless may be assigned on an extra-schedular basis upon a showing that the individual is indeed unable to obtain or retain substantially gainful employment because of service-connected disability or disabilities.  38 C.F.R. § 4.16(b).

Initially, the Board observes that the schedular criteria of 38 C.F.R. § 4.16(a) for a TDIU have been met.  The Veteran is service-connected for other specified trauma and stressor related disorder (previously diagnosed as PTSD), rated as 70 percent disabling, DM2, rated as 20 percent disabling, and prostate cancer, rated as 10 percent disabling.  The combined rating for all the service-connected disabilities is 80 percent.  

While there is not total occupational and social impairment, per se, to warrant assigning a higher 100 percent schedular rating for the other specified trauma and stressor related disorder (previously diagnosed as PTSD), this service-connected disability, taken together with the Veteran's other service-connected disabilities, does nonetheless preclude the Veteran from obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison, when also considering his level of education, prior work experience and training, but not his advancing age and disabilities that are not service connected.  Specifically, the October 2014 VA examiner opined that, per Veteran's report during the previous examination and in the current examination, it appeared that his current (and past) unemployment were not solely due to the impairments associated with PTSD symptoms but rather due to his lack of motivation/desire for work.  Therefore, she opined that PTSD severity alone was still not sufficient to render the Veteran unemployable, however, it was possible, with a 50/50 possibility, for the Veteran's psychiatric disorder, taken in conjunction with medical disabilities, to result in inability to secure and/or maintain gainful employment.  In an October 2014 email, the examiner clarified that the medical disabilities she referred to in her opinion included both service-connected DM2 and prostate cancer, as well as nonservice connected hypertension, obesity, glaucoma and sleep apnea.  While nonservice connected disabilities were also mentioned by the examiner, as all of the Veteran's service-connected disabilities were included in her opinion, the Board will resolve all doubt in his favor this case, and finds the VA examiner's opinion places the evidence in relative equipoise, and a TDIU is warranted.

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that "[r]equiring a Veteran to prove that he or she is 100 percent unemployable is different than requiring him or her to prove that he or she cannot maintain substantially gainful employment.  The use of the word 'substantially' suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that the Veteran prove 100 percent unemployability leaves no flexibility."  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for [a] TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  

Based on a review of the relevant evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports his claim of entitlement to a TDIU.  38 C.F.R. § 4.16(a).  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 70 percent for other specified trauma and stressor related disorder (previously diagnosed as PTSD) is denied.  

A TDIU is granted.  




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


